DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2, 4, 5, 7, 8, 11-15, 20-22 and 28-30.

Applicants' arguments, filed 07/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim 4 fails to further limit claim 1 since the claim recites wherein said emulsion is a glycerin-in-oil emulsion, but claim 1 recites wherein the emulsion is an aqueous emulsion.

Claims 11 fails to further limit claim 1 since the claim recites wherein the composition is in the form of a solid stick or a powder, but claim 1 recites wherein the composition is in the form of an aqueous emulsion. 

Claim 12 fails to further limit claim 1 since the claim recites wherein the composition is in the form of a lipstick, lip color, eye liner, blush, bronzer, powder, and eye shadow, but claim 1 recites wherein the composition is in the form of an aqueous emulsion. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 4, 5, 7, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000).
Browne et al. disclose a cosmetic composition comprising a mixture of both rutile and anatase titanium oxide and no more than about 3.5% emollients provide good coverage of blemishes and wrinkles while having reduced streakiness and cakiness (page 3). Titanium oxide is an inorganic oxide that conforms to the general formula: TiO2 (page 4).  It is preferred that the ratio of rutile titanium oxide to anatase titanium oxide in the mixture is in the range of from about 1:100 to about 100:1. Generally the mixture of rutile and anatase titanium oxide will comprise preferably from about 5% to 
Browne et al. differ from the instant claims insofar as not disclosing more than 99% rutile phase titanium dioxide. 
However, Browne et al. disclose wherein the ratio of rutile titanium oxide to anatase titanium oxide is in the range of from about 1:100 to about 100:1. Therefore, it would have 2 since the ratio of rutile titanium oxide to anatase titanium oxide may be up to 100:1.

2.	Claims 21 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Ricard et al. (US 2018/0263867, Sep. 20, 2018).
	The teachings of Browne et al. are discussed above. Browne et al. do not disclose wherein the pigmentary titanium dioxide and organic pigments are treated with isopropyl triiisostearyl titanate.
	However, Ricard et al. disclose a cosmetic composition in the form of a water-in-oil emulsion comprising pigments (abstract). The pigments are coated with at least one lipophilic or hydrophobic compound (¶ [0128]). This type of pigment is particularly advantageous insofar as it may be considered in large amount together with a large amount of water. What is more, insofar as they are treated with a hydrophobic compound, they show a predominant affinity for the oily gelled phase, which can then convey them (¶ [0129]). When the pigment comprises a lipophilic or hydrophobic coating, it is preferably present in the fatty phase of the composition (¶ [0149]). Pigments may be coated with isopropyl triisostearyl titanate (¶ [0150]).
	It would have been prima facie obvious to one of ordinary skill in the art to have coated the rutile titanium oxide, anatase titanium oxide, and organic pigment of Browne et al. with isopropyl triisostearyl titanate since this type of pigment is particularly 
	Additionally, it would have been prima facie obvious to one of ordinary skill in the art to have coated the rutile titanium oxide, anatase titanium oxide, and organic pigment of Browne et al. with isopropyl triisostearyl titanate in order for the oil phase of the emulsion to carry the pigments as taught by Richard et al. 
	In regards to instant claim 21 reciting wherein the composition has a change in color of less than 10 after 8 hours of heating at more than 80⁰C, the instant specification discloses in Table 3 and Fig. 5 wherein a composition comprising 7% ITT Treated rutile TiO2 has a change of color of less than 10. As discussed above, it would have been obvious to have coated rutile titanium oxide with ITT and Browne et al. disclose incorporating rutile titanium oxide in an amount from about 5% to about 10%. Therefore, the prior art necessarily discloses a composition that has a change in color of less than 10.

3.	Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Novack (US 2015/0164768, Jun. 18, 2015) and 
	The teachings of Browne et al. are discussed above. Browne et al. do not disclose wherein the organic pigments comprise between 5% and 40% by weight of the composition.
	However, Novack discloses a glycerin-in-oil emulsion (abstract). The emulsion is provided as a composition for topical application to a human integument (e.g. skin) (¶ 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1-30% pigments into the composition of Browne et al. since this is an effective amount of pigments for skin care emulsions as taught by Novack. 
	In regards to instant claim 8 reciting between 5% and 40% organic pigments, Browne et al. disclose about 5% to about 10% rutile and anatase titanium oxide. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise, for example, 10% rutile and anatase titanium oxide, which is within the range about 5% to about 10%. Novack et al. disclose wherein emulsions comprise 1-30% pigments. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise rutile and anatase titanium oxide and organic pigments in an amount within 1-30%, for example, 20%, which is within the range 1-30%. Since it would have been obvious to have 10% % rutile and anatase titanium oxide and a total of 20% pigments, it therefore would have been obvious to have 10% organic pigments.  
In regards to instant claim 13 reciting wherein the weight ratio of said organic pigment to said rutile pigmentary TiO2 is between 20:1 and 1:20, Browne et al. disclose about 5% to about 10% rutile and anatase titanium oxide. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise, for example, 7.5% rutile titanium oxide. An amount of 7.5% rutile titanium oxide and 10% organic pigment is a ratio of organic pigment to rutile pigmentary TiO2 of 1.33, which is within 20:1 and 1:20. 

s 14, 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (WO 00/10513 A1, Mar. 2, 2000) in view of Ricard et al. (US 2018/0263867, Sep. 20, 2018) and further in view of Novack (US 2015/0164768, Jun. 18, 2015).
	The teachings of Browne et al. and Ricard et al. are discussed above. Browne et al. and Ricard et al. do not disclose wherein the organic pigments comprise from 1% to 10% by weight of the composition and wherein the composition is in the form of a glycerin-in-oil emulsion.
	However, Novack discloses a glycerin-in-oil emulsion (abstract). The emulsion is provided as a composition for topical application to a human integument (e.g. skin) (¶ [0007]). The composition comprises 1-30% pigments (Table 1). The oil phase can include one or more waxes. Waxes may impart body to the emulsion so that the emulsion has the physical form of a semi-solid or solid (¶ [0042]). Suitable waxes include paraffin (¶ [0044]). The glycerin-in-oil emulsion comprises about 5% to about 65% by weight glycerin (claim 15). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1-30% pigments into the composition of Browne et al. since this is an effective amount of pigments for skin care emulsions as taught by Novack. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Browne et al. as a glycerin-in-oil emulsion comprising about 5% to about 65% by weight glycerin since Browne et al. disclose wherein the composition may be in the form of an emulsion and a glycerin-in-oil emulsion 
In regards to instant claim 14 reciting from 1 to 10% organic pigments, Browne et al. disclose about 5% to about 10% rutile and anatase titanium oxide. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise, for example, 10% rutile and anatase titanium oxide, which is within the range about 5% to about 10%. Novack et al. disclose wherein emulsions comprise 1-30% pigments. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise rutile and anatase titanium oxide and organic pigments in an amount within 1-30%, for example, 20%, which is within the range 1-30%. Since it would have been obvious to have 10% % rutile and anatase titanium oxide and a total of 20% pigments, it therefore would have been obvious to have 10% organic pigments.  
In regards to instant claim 14 reciting from 20% to 50% silicone, Browne et al. disclose wherein the composition comprises from about 20% to about 95% oil phase and wherein the oil phase comprises 0.01% to about 25% non-volatile silicones and 75% to about 99.99% volatile silicones. Thus, it would have been obvious to have a composition comprising 40% oil phase and an oil phase comprising 76% silicones. A composition comprising 40% oil phase and an oil phase comprising 76% silicones comprises 30.4% silicone.
In regards to instant claim 15 reciting wherein the weight ratio of said organic pigment to said rutile pigmentary TiO2 is between 20:1 and 1:20, Browne et al. disclose about 5% to about 10% rutile and anatase titanium oxide. Thus, it would have been obvious to one of ordinary skill in the art to have a composition comprise, for example, 2 of 1.33, which is within 20:1 and 1:20. 

Response to Arguments
Applicant argues that compositions with rutile TiO2 components having more than 99% rutile-TiO2 provide superior and unexpected color stability. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant’s showings do not appear to be consistent. For example, Fig. 1 of the Hutson Declaration shows wherein 0-99 wt. % ITT-treated rutile TiO2 are not color stable. However, the column shaded with diagonal parallel lines in Fig. 5 of the instant specification represents the color shift when using ITT treated rutile TiO2 and Fig. 5 shows wherein the ITT treated rutile TiO2 in Grind Formulations 1-3 is color stable. As shown in Table 3 of the instant specification, Grind Formulation 1 comprises 7% TiO2, Grind Formulation 2 comprises 18.48% TiO2 and Grind Formulation 3 comprises 13.96% TiO2. Thus, Fig. 1 of the Hutson Declaration and Fig. 5 of the instant specification show differing data since Fig 1 shows wherein 99% or less ITT-treated rutile TiO2 is not color stable, but Fig. 5 shows wherein some 99% or less ITT-treated rutile TiO2 are color stable. As such, Applicant’s argument that more than 99% rutile TiO2 is unexpected from the showing in Fig. 1 of the Hutson Declaration is not persuasive since it does not appear that the results in Fig. 1 of the Hutson Declaration applies to all compositions comprising rutile TiO2. 
2 and 100% ITT-treated rutile TiO2. Due to the substantial difference, it is not clear at what amount over 99% would cause the composition to be color stable. For example, an amount more than 99% includes 99.001%. It is not clear whether such slight amount over 99% would produce a result different than 99%. Thus, it is not clear that all amounts of rutile TiO2 greater than 99% is color stable. Also, instant claim 1 includes untreated rutile TiO2. Fig. 1 of the Hutson Declaration does not show the color stability of untreated rutile TiO2 at a positive amount less than 100%. Thus, without comparing to other positive amounts of untreated rutile TiO2, Applicant has not shown wherein the amount of more than 99% untreated rutile TiO2 is unexpected. Additionally, Fig. 1 of the Hutson Declaration does not appear to necessarily apply to the claimed invention since the Hutson Declaration discloses glycerin-in-oil emulsions and instant claim 1 recites an aqueous emulsion. 
Moreover, in regards to Applicant arguing that rutile TiO2 provides an unexpected benefit to compositions pigmented with organic pigments as compared to anatase rutile, as discussed in the previous rejection, it appears from the showings that rutile TiO2 produces color stability compared to anatase TiO2 for specific embodiments. As shown in Fig. 5, the “dashed” horizontal line represents an approximation of the ΔE for a perceivable color change. Treated anatase TiO2 did produce a perceivable color change, while treated rutile TiO2 did not in Grind Formulation 2. However, treated anatase TiO2 and treated rutile TiO2 do not substantially produce a perceivable color 2 and treated rutile TiO2 have substantially the same ΔE. As such, the use of rutile TiO2 for not perceivable color change is not always unexpected over anatase TiO2 and depends on the specific embodiment. Such embodiment is not recited in the instant claim. As such, Applicant’s argument is unpersuasive.


Response to Declaration
Declarant’s arguments have been addressed above.

Conclusion
Claims 1, 2, 4, 5, 7, 8, 11-15, 20-22 and 28-30 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRACY LIU/           Primary Examiner, Art Unit 1612